 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 CONOR JAMES HARRIS,                                   Case No.: 2:19-cv-01180-KJD-EJY

 8          Petitioner,
                                                                           ORDER
 9 v.

10 BRIAN WILLIAMS,

11          Respondent.

12

13         Conor James Harris, a Nevada prisoner, has filed a perfected application to proceed in

14 forma pauperis and a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF

15 Nos. 5/6. The court finds that petitioner can pay the full filing fee of $5.00.

16         IT IS THEREFORE ORDERED that the application to proceed in forma pauperis (ECF

17 No. 5) is denied. Petitioner shall have 30 days from the date that this order is entered to have the

18 filing fee of $5.00 sent to the Clerk of the Court. Failure to comply will result in the dismissal of

19 this action.

20         Dated: August 16, 2019

21                                                            _________________________________
                                                              UNITED STATES DISTRICT JUDGE
22

23
